      Case 1:18-cv-04814-LJL-SDA Document 217 Filed 11/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      11/14/2020
 Jodi Rouviere, et al.,

                                Plaintiffs,
                                                               1:18-cv-04814 (LJL) (SDA)
                    -against-
                                                               ORDER
 Depuy Orthopaedics, Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a motion by Defendant Howmedica Osteonics Corp. (“Howmedica”)

to seal additional filings regarding the name and employer of Plaintiff’s disqualified engineering

expert. (See ECF No. 210.) On November 6, 2020, Howmedica was ordered to show cause why

the requested documents shall be sealed (and why previously-sealed documents should remain

under seal). (See ECF No. 211.) On November 13, 2020, Howmedica timely filed its response to

the order to show cause. (See ECF No. 213.)

       Having reviewed Howmedica’s response, the Court grants Howmedica’s motion with

conditions. It is hereby ORDERED that the documents that the Court provisionally had placed

under seal (i.e., ECF Nos. 158, 179, 182, 188, 203) shall remain under seal. No later than

November 30, 2020, Howmedica shall redact any confidential information from each of these

filings and file on the public docket redacted versions of each of these filings. The Court thereafter

shall review the publicly filed versions to ensure that Howmedica was not over-inclusive in its

redactions.

       The Court has reviewed the redactions made by Howmedica to ECF Nos. 171 to 174, 181

and 191 to 192 (see redacted versions filed at ECF No. 215-1 to 215-9) and hereby approves them.
     Case 1:18-cv-04814-LJL-SDA Document 217 Filed 11/14/20 Page 2 of 2




SO ORDERED.

Dated:        New York, New York
              November 14, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
